COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00204-CR


RODNEY JAMES RICKETTS                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1321576R

                                     ----------

                           DISSENTING OPINION

                                     ----------

      I agree with the majority that the evidence sufficiently supports Appellant’s

conviction for theft. I cannot agree with the majority’s handling of Appellant’s

second point on appeal. When the State alleges prior felony convictions for

purposes of enhancing punishment, and the defendant does not plead true to the

enhancements, the burden of proof is on the State to prove what the State had

alleged:   a prior felony conviction of sufficient level to satisfy a sufficiency
review. 1 Because the majority shifts the burden of proof to Appellant, I must

respectfully dissent from the majority’s analysis and conclusions regarding

Appellant’s second point on appeal.


                                                /s/ Lee Ann Dauphinot

                                                LEE ANN DAUPHINOT
                                                JUSTICE

PUBLISH

DELIVERED: September 4, 2014




      1
      Jordan v. State, 256 S.W.3d 286, 291–92 (Tex. Crim. App. 2008).


                                      2